Citation Nr: 1521308	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1977 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent rating, effective from January 13, 2010.  

In August 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  At that time, on the record, he indicated he wished to withdraw his claim for a higher rating for irritable bowel syndrome; thus, that issue is not before the Board.  


FINDING OF FACT

Giving the Veteran the benefit of any doubt, his PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity due to various symptoms both listed in the rating criteria, and not listed in the rating criteria, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2011 that fully addressed the notice elements in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

Additionally, in August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned Veterans Law Judge enumerated the issue on appeal and information was also solicited regarding the severity of the Veteran's PTSD, to include whether there were any outstanding medical records available.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  The Board therefore finds, consistent with Bryant, that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran dated through 2013.  While VA treatment records were not obtained beyond 2013, the Board notes that the record contains competent evidence - primarily the Veteran's testimony regarding his symptoms due to PTSD - that speaks to the current severity of his PTSD and provides the basis for a higher rating.  Further, the Veteran underwent VA examinations in 2010 and 2011 which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records showed that in February 2010, the Veteran reported symptoms of irritability, chronic broken sleep, and nightmares.  He denied having any memory impairment.  In April 2010, he started attending a four week long PTSD motivational group, during which he was found to be alert and oriented and contributed to the group discussion and self-disclosed appropriately.  

On a VA examination in June 2010, the Veteran reported having panic attacks twice weekly with symptoms of a racing heart, inability to catch his breath, sweating, and feeling like he may die.  He reported irritability, frequent sleep impairment with nightmares, memory problems, social isolation, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance behaviors.  Mental status examination revealed he was clean and neatly dressed,  and his psychomotor activity was restless, tense, and fatigued.  His speech was normal, spontaneous, clear, and coherent.  He was cooperative with the examiner, and his mood was described as depressed with a constricted affect.  His attention span was intact and he was oriented in all spheres.  

With regard to thought content, it was noted that the Veteran tended to go over subjects repeatedly and often casually or slowly (ruminating), with careful attention to detail (circumstantiality).  His judgment and insight were unremarkable as the Veteran understood his current situation, and he exhibited no delusional thinking and did not report having hallucinations.  He reported having obsessive/ritualistic behavior of constantly checking doors and windows.  He reported no suicidal or homicidal ideation.  His remote and immediate memory were normal, but he reported mildly impaired recent memory.  The diagnosis was PTSD, mild to moderate, chronic, and a GAF score of 65 was assigned which was noted to be indicative of mildly moderate symptomatology.

VA treatment records showed that in January 2011, the Veteran reported he was getting better.  He was seen for mental health medication management, and he reported that his participation in a VA PTSD counseling group helped a lot.  He reported incremental improvement in sleep, nighttime intrusions, and nightmares, but he continued to have olfactory triggered flashbacks.  He reported he had been assigned to a different supervisor which helped him at work, and he little interaction with the coworker who irritated him.  He again denied suicidal ideation, plan, or intent.  A depression screen was positive.  A GAF score of 60 was assigned.  In February 2011, he denied memory loss, loss of interest in activities, hallucinations, delusions, and suicidal/homicidal ideas, plans, or intent.  His diagnoses included PTSD, depressive disorder, and anxiety disorder.  

In a statement dated in August 2011, the Veteran reported that since he started his claim a year ago he had increasing symptoms, had been put under more pressure at his current job, and noticed that he had been getting confused more often and forgetful.  He also reported having shifting moods, needing to take a sleep aid more often, having more trouble dealing with people, and having more problems at work, including being indifferent to others feelings.  

On a VA treatment record dated in August 2011, the Veteran reported he was getting more irritable and hypervigilant, and had an increase in nightmares and flashbacks.  He continued to have issues at work with hostile thoughts, and related he resents that his direct supervisor does not do anything all day and other people come to him to get things done.  He denied suicidal ideation, plan, or intent.  On objective examination he was in no acute distress, was neatly dressed and groomed, and answered questions appropriately.  He was oriented, had good eye contact and concentration, and had no memory impairment.  The diagnoses included PTSD and depressive disorder, and a GAF score of 60 was assigned.  

On VA examination in October 2011, the examiner reported that the Veteran experienced occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The examiner also noted that the Veteran had a diagnosis of depressive disorder, but that it was not possible to delineate between symptoms of PTSD and a depressive disorder.  The Veteran complained of not getting along with people at work.  His history since the prior examination included isolating from people, including his daughter, but not so much his sons.   He reported he had recently been isolating from his wife, which was unusual for him, and he sat with his back to the wall in most places.  His job was as a supervisor for the state of Tennessee.  He was having problems at work, including problems getting along with people, and he had been addressed about this and was worried he would lose his job.  .  His PTSD included persistent reexperiencing of traumatic experiences, persistent avoidance of stimuli associated with the trauma, numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner found that the disturbance caused by the Veteran's symptoms caused clinically significant distress and/or impairment in social, occupational, and/or other important areas of functioning.  

The examiner noted that the Veteran experienced a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, short and long term memory impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships in a work like setting, inability to establish and maintain effective relationships, impaired impulse control, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  He reported that his PTSD symptoms had worsened, and that stress increased his irritable bowel syndrome symptoms, which made him feel worse.  The diagnoses included PTSD and depressive disorder, and a GAF score of 55 was assigned.

In a statement dated in November 2011, the Veteran reported that his symptoms over the last couple of years had increased considerably, and he no longer had the ability to do tasks that he could complete a year ago, and that because of that his depression had increased to where it is difficult to motivate himself to do anything.  He reported it was hard to motivate himself to get up in the morning, and he had increased difficulty dealing with problem solving.  He claimed his memory had been affected, and that he was a mechanic and had problems remembering repair procedures that he had already completed a few times.  He reported increasing problems at work and at home getting along with coworkers and family member, and because he did not want to cause problems, he isolated himself.

VA treatment records showed that in February 2012, the Veteran reported he had not had increased irritability, hypervigilance, nightmares, and flashbacks, but that his wife told him he seemed to be isolating a little more.  In September 2012, he was to start a PTSD 101 group.  His mental status examination was unremarkable, and he had a euthymic mood/affect and no current evidence of active psychosis.  On a psychiatry consultation in September 2012, the Veteran reported he had good relationships with his immediate family, and that his wife was his primary source of support.  He reported working for the state of Tennessee since 1997 as a vehicle maintenance supervisor and that his work environment was stressful, particularly when dealing with underperforming employees.  He endorsed the following symptoms of PTSD:  intrusive recollections and dreams, panic attacks and distress, avoidance behavior, avoiding people or groups, diminished interest in activities, feeling detached or estranged from others, restricted range of effect, sleep difficulties and nightmares, difficulty concentrating, hypervigilance, exaggerated startle response.  On mental status examination he was slightly depressed.  The diagnosis was PTSD and a GAF score of 60 was assigned.  

VA treatment records further showed that in December 2012, the Veteran was attending a PTSD counseling group, and on mental status examination he was alert and oriented, interacted appropriately, and had organized thought processes, clear and coherent speech, and a predominantly euthymic mood.  He indicated that he had been prescribed Citalopram for the past two years, which although it was keeping his mood stable, it was not helping as much as it did in the past and that a medication change would be beneficial.  He reported his irritability had increased.  He declined psychotherapy services and reported he managed his PTSD symptoms well with coping strategies he learned in prior treatment, and that a recent surgery for GERD had been extremely helpful for his mood.  

In January 2013, he was seen for mental health medication management, and reported he had surgery to repair his acid reflux and that had helped his overall mood.  He reported he was no longer wearing a uniform for his state job because the state no longer pays for them, and that he is a workaholic and was doing jobs others were doing, but that wearing the uniform helped him to avoid doing that.  He reported that since his surgery two months prior, he only had two outbursts, but that before the surgery, he had at least two to three outbursts per week.  He reported less irritability, anger outburst, hypervigilance, social isolation, and flashbacks.  He indicated that his wife told him he thrashed in bed and woke up in a night sweat, but did not remember his nightmares.  He had not had a panic attack for about two to three weeks, and denied suicidal/homicidal ideation, plan, or intent.  Mental status examination was unremarkable, and a GAF score of 60 was assigned.

In August 2014, the Veteran testified that he saw a VA mental health nurse practitioner every three months, and took an antidepressant and mood stabilizer.  He testified his wife was very support of him.  He claimed he had impairment in his thought processes and communication which affected his work and family relationships and judgment.  He claimed he isolated himself, but was not suicidal.   He claimed his depression affected his ability to function, that he had impaired impulse control and unprovoked irritability, that he had problems adapting to stressful situations, that he had a tendency to isolate  himself, and that he had an inability to establish and maintain effective relationships.  

He testified he did not have a lot of friends and that most of them were military, but that he tended to react better around people that were ex-military, but had a flattened response.  He reported having daily panic attacks, impaired judgment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships.  He testified that at work he was moved to his own office so he would not have to interact with co-workers.  He claimed he had memory problems of pretty much everything before service, was constantly forgetting his cats' names and from time to time forgot his grandchildren and daughter-in-laws names.  He testified he had nightmares and had a hard time getting to sleep and then staying asleep.  He felt that at work he had been denied promotions because of his condition.  He testified that he was not claiming he was 100 percent disabled, because he was still working, but that if he wasn't working for the State of Tennessee with people who were responsive to his needs, he would not be working.

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD has been assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In addition to the applicable rating criteria, in evaluating the Veteran's PTSD, the Board has also considered the Global Assessment of Functioning (GAF) scores assigned and the definition of those scores.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  While the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability, the GAF score assigned is not dispositive; rather, such score(s) must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

2. Discussion

The Veteran contends that his service-connected PTSD has been more disabling than currently evaluated.  

After reviewing the record, and considering the doctrine of reasonable doubt, the Board is able to find support for a grant of a 50 percent rating for the Veteran's PTSD.  In that regard, the Board notes that the most recent VA examination in 2011 showed he was having problems at work, not getting along with people at work, was worried he would lose his job, and he was isolating from people, including his wife and daughter.  The examiner used language directly out of the schedular criteria for rating PTSD, including finding that that the Veteran's symptoms caused clinically significant distress and/or impairment in social, occupational, and/or other important areas of functioning.  Further, the examiner listed the Veteran's PTSD symptom as including a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, short and long term memory impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships in a work like setting, inability to establish and maintain effective relationships, impaired impulse control, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  

Review of the 2011 VA examination in the context of contemporaneous and subsequent VA treatment records, however, does show that the Veteran was experiencing an increase in symptoms, including increased irritability, hypervigilance, nightmares, flashbacks, and isolating behavior.  He continued to experience problems at work, and also experienced:  intrusive recollections and dreams, panic attacks and distress, avoidance behavior, avoiding people or groups, diminished interest in activities, feeling detached or estranged from others, restricted range of effect, sleep difficulties and nightmares, difficulty concentrating, hypervigilance, exaggerated startle response.  Although VA treatment records show that the Veteran continued to have virtually unremarkable mental status examinations through 2013, treatment records have noted, and the Veteran has reported, including in testimony in 2014, that he has had ongoing problems with irritability, hypervigilance, a sleep disorder, depression, panic attacks, disturbances of mood and motivation, memory, and impaired concentration.  He also continued to have problems at work, and indicated he had been denied a promotion due to his PTSD.  Further, the Veteran's testimony rendered in 2014 suggested that his PTSD was affecting his ability to function independently, that he was having problems establishing and maintaining relationships, and that he continued to isolate.  Thus, it appears that after resolving any doubt in the Veteran's favor, the Veteran's service-connected PTSD has approximated the criteria for the assignment of the next higher rating of 50 percent.  38 C.F.R. §§ 4.7, 4.130, DC 9411. 

In order for an even higher rating of 70 percent to be assigned, however, the evidence of record would have to basically need to show deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships, or symptoms that equate to the level of severity of the listed symptoms.  Id.  In that regard, the Board notes that the evidence of record, which includes the VA examination reports, VA treatment records, and the Veteran's testimony, does not show that his mental disorder is of such magnitude as to support the assignment of a 70 percent schedular rating.  In reaching these determinations, the Board has been mindful of the of the benefit-of-the-doubt doctrine.  

In that regard, the Board acknowledges that the Veteran's PTSD has clearly affected his occupational and social functioning, however, the overall severity of his symptoms does not equate to those listed in the 70 percent criteria.  Additionally, his judgment and thinking have remained intact, he has been oriented on all examinations, he has not exhibited or reported near continuous panic or depression, and he has consistently denied suicidal ideation.  Further, the Veteran has remained employed, albeit with problems at work, and while he isolates, he still has a good relationship with his wife, who is his primary support.  Also, the Board notes that the Veteran has denied delusions and hallucinations, and no inappropriate behavior was noted.  Although it was noted on the VA examination in 2011 that the Veteran experienced an inability to establish and maintain effective relationships, persistent delusions or hallucinations, and neglect of personal appearance and hygiene, the Board notes that these are isolated findings made on that VA examination, and subsequent treatment records and testimony by the Veteran does not show he has experienced any of those symptoms. 

Thus, for reasons set forth above, the Board concludes that the evidence of record does not reflect that the Veteran's disability picture due to his service-connected PTSD approximates the criteria for a 70 percent rating.  Rather, giving the Veteran the benefit of any reasonable doubt, the Board finds that the criteria for a 50 percent rating for his PTSD, but no more, have been met. 38 C.F.R. § 4.130 , DC 9411. 




ORDER

A 50 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


